   Case 2:20-cv-00334-MHT-CSC Document 68 Filed 09/13/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HAROLD L. DORTCH,                   )
                                    )
        Plaintiff,                  )
                                    )             CIVIL ACTION NO.
        v.                          )               2:20cv334-MHT
                                    )                    (WO)
PATRICE RICHIE JONES,               )
Warden, et al.,                     )
                                    )
        Defendants.                 )

                                  ORDER

    It is ORDERED that plaintiff’s second motion for

preliminary       injunction      (Doc.    48)*    is    denied   for   the

reasons set forth in the recommendation of the United

States       Magistrate   Judge    (Doc.    55)     as   to   plaintiff’s

first motion for preliminary injunction (Doc. 43).

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 13th day of September, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE


    *
       Plaintiff filed the motion as a motion for
temporary restraining order, but the court construed it
as a motion for preliminary injunction. See Order (Doc.
50).
